DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate, teach, suggest, or otherwise render obvious each and every element of the claims.  Independent claim 1 was amended to require a gamma-radiation dosage within a specific range, where the gamma-radiation dosage corresponds to a sterility assurance level of at least 2 log reduction for micro-organisms. 
Mahler [US2013/07824, previously cited] discloses a precuring process wherein precuring may be achieved by irradiating with ultraviolet radiation, and a final curing process by application of gamma radiation. Mahler does not disclose the claimed gamma radiation dosage or a corresponding sterility assurance level. Mahler also does not disclose a claimed cure percentage for the precuring process. 
Ogawa [US2014/0069581, previously cited] discloses a twostep curing process wherein a precuring process results in a cure rate of 10-80%. Ogawa discloses curing with UV radiation, and does not disclose gamma radiation. 
Shinno [US4776849, previously cited] discloses curing with UV or gamma radiation.  Shinno discloses carrying out curing and sterilization at the same time by using gamma radiation. Shinno does not disclose a two step curing process combining an initial cure with UV radiation followed by a final cure with gamma radiation.  Shinno 
Woo [US6187400, previously cited] discloses a sterilization dose of gamma radiation from 15-58 kGys.  Woo does not disclose curing with the gamma radiation, and does not disclose a specific sterility assurance level.  It’s not suggested by the prior art that the dose of gamma radiation as disclosed by Woo would be capable of or sufficient for curing the material of Mahler without damaging the material of Mahler, therefore one of ordinary skill would not be motivated to combine the teachings of Woo with Mahler. 
Claim 1 is allowable as the combined teachings of the prior art does not satisfy the claim requirements. The prior art does not disclose the claimed gamma radiation dosage and corresponding sterility assurance level in combination with the other requirements of the claim.  Claims 2-3 and 5-10 depend from an allowable base claim, incorporates the allowable subject matter though dependency, and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 3/17/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claim s 11-21 directed to an invention non-elected with traverse in the reply filed on 8/12/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 11-21 are withdrawn with traverse.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 31, 2021